Citation Nr: 1416825	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In the November 2005 rating decision, the RO granted entitlement to service connection as well as assigned an initial noncompensable evaluation for right foot plantar fasciitis effective September 15, 2004.  The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran, his spouse, and son testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in June 2011.  A transcript of that hearing is of record.

This claim was previously before the Board in August 2012 and July 2013.  In both cases it was remanded to the RO for additional development.  That development having been completed, this claim is once again before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.

The record raises the claim of service connection for a right foot disability, other than plantar fasciitis, which results in pain, falling, flare-ups and limitations on standing and walking due to in service foot injuries in 1975 and 1987.  This issue is referred to the Agency of Original Jurisdiction for appropriate actions.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the applicable appeals period, the Veteran's right foot plantar fasciitis is not analogous to a moderate foot injury.


CONCLUSION OF LAW

During the applicable appeals period, the criteria for a compensable evaluation for service-connected right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Code (DC) 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's right foot plantar fasciitis, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  VA provided the Veteran with adequate medical examinations in October 2005, August 2008, May 2010, and November 2012.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additionally, the record indicates that the Veteran was administered a disability determination by the Social Security Administration (SSA), and related records have been obtained and associated with the claims file accordingly.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Moreover, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board also finds that there has been substantial compliance with the directives of the August 2012 and July 2013 Remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, VA's duty to assist has been met. 

Last, the Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and allowed the Veteran's representative to ask questions aimed at identifying whether the Veteran met the criteria for an increased evaluation and the claimant volunteered his subjective symptoms, theories of entitlement, and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected right foot plantar fasciitis is rated as 0 percent disabling in accordance with the General Rating Formula for the Foot.  38 C.F.R. § 4.71a, DC 5284.  Because there is no specific code for plantar fasciitis, such disability is rated by analogy under the code for "foot injuries, other."  Id.  Analogous codes are used when there is no specifically applicable diagnostic code and the disability is rated by analogy. 38 C.F.R. § 4.27.  A 10 percent rating is warranted for a foot injury that is moderate.  Id.  A 20 percent rating is warranted for a foot injury that is moderately severe.  Id.  A 30 percent evaluation is warranted for a foot injury that is severe.  Id.

The words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.   Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Background

The Veteran contends that the symptoms of his service-connected right foot plantar fasciitis are worse than reflected in his current non-compensable evaluation.  To this effect, the Veteran has testified that he experiences pain in his right foot, causing interference with walking and standing, as well as causing falls.

At his June 2011 Board hearing, the Veteran testified that he received no treatment for his right foot condition, but that it was "like this big around."  He stated that he did not have his foot examined after service until 2004, because he was not aware that he had VA benefits.  The Veteran related that he was given an x-ray, but it did not reveal any damage.  He stated that he has suffered from pain in his right foot and  believed an MRI would show damage.  However, the Veteran stated that the VA had not previously provided an MRI.  The Board notes, however, that the claims file shows that the Veteran was in fact provided with a prior MRI in April 2010.  Last, the Veteran indicated that, due to inadequate treatment from the VA Medical Center, the Veteran sought treatment for his right foot pain from a private physician, Dr. M. M., and received platelet therapy.

A review of the Veteran's private treatment records from Dr. M. S. shows that he has been treated for complaints of right foot pain.  In April 2010 he presented complaining of pain, which he primarily localized to the region of the fourth and fifth metatarsal on the right foot.  He described it as a sharp stabbing knife-like-pain that comes and then sometimes resolves immediately and sometimes lingers for long periods of time to the point where it really is inhibiting his activities of daily living.  Examination of his right foot revealed he has 5/5 strength of his extensor
helium longus flexor, helium longus anterior tibialis, and gastrocnemius muscles.  He had intact gross sensation in the L4 to S1 distribution.  He had a dorsalis pedis pulse of +2 and a brisk capillary refill in his toes.  There were no palpable masses in his foot.  There is no tenderness to palpation over his first through fifth metatarsals or any of his phalanges.  There was no tenderness to palpation over the lateral malleoli, the anterior talofibular ligament, or the calcaneofibular ligament.  He did have tenderness to palpation on the medial side, although he reported that he
recently sustained a contusion there.  There was a negative squeeze test, negative external rotation test, negative anterior drawer test, and negative talar tilt test. Radiographic lateral and oblique views of his right foot were obtained and showed there were no fractures or dislocations.  It was an otherwise-age appropriate unremarkable examination.   In June 2010, the Veteran complained of right foot pain that was described as a stabbing pain over the lateral aspect of his forefoot.  It was knife-like and very local.  With regard to his foot the Veteran remained neurovascularly intact distally.  There was no point tenderness to palpation over the first or fifth metatarsals or any of his phalanges.  The MRI was essentially normal with no abnormalities noted.  The Veteran was assessed with right foot pain and no discussion or indication of plantar fasciitis was provided.  He was referred to Dr. M. M. for further treatment.

A review of the Veteran's private treatment records from Dr. M. M. reveals that he was treated in 2010 for complaints of pain in his right foot.  In June 2010, the Veteran was seen for complaints of longstanding foot pain that he attributed to two possible injuries in military service, one in 1975 and one in 1987.  The pain was described as moderate to severe and appeared to be located to the dorsum of the right foot over the fourth and fifth cuboid regions.   It was noted that MRI and x-ray of the right foot were inconclusive.  The Veteran was diagnosed with foot pain consistent with a history of injury and probable degenerative changes to the base of the fourth metatarsal area.  In July 2010, the Veteran was seen for a follow-up for his right foot pain.  The MRI report and x-rays were reviewed and showed no signs
of pathologic abnormalities.  The tenderness seemed to be over the fourth metatarsal base area of the lateral midfoot dorsally and plantarly.   The provider found that it was difficult to assess anything in particular and that there was no swelling.  The provider assessed the Veteran with suspect idiopathic right foot pain with history of crush injury.  In August 2010, the Veteran was seen for a follow-up for his right foot pain.  X-rays were reviewed and revealed mild sclerosis at the base of the fourth metatarsal region and a retrocalcaneal spur.  There was no mention of plantar fasciitis.  In October 2010, the Veteran was seen for autologous platelet therapy for his right foot pain.  In a treatment note later that month it was noted that the Veteran was responding nicely, but that he may have developed a new compensatory extensor tendonitis as a result.  All of these treatment notes attribute the Veteran's right foot pain and symptoms to his fourth and fifth cuboid regions, with no discussion of plantar fasciitis or any potential relationship.

A review of the Veteran's service treatment records shows that he was treated for a right foot injury in 1987.  However, there was no discussion of plantar fasciitis, its symptoms, or any relationship.  He was diagnosed with a slowly resolving right foot sprain.

A review of the Veteran's VA outpatient treatment records revealed that the Veteran has been treated for a right foot condition.  Imaging in October 2005 revealed mild bunion formation in the right foot.  No relationship to plantar fasciitis was discussed.  In an April 2006, October 2006, and January 2008 record, it was indicated that the Veteran had been treated in the past for a torn ligament in 1985.  Imaging in August 2008 revealed an impression of an old injury suspected at the ankle with minimal degenerative change.  No relationship to plantar fasciitis was discussed.

A review of the Veterans SSA records reveals that he complained of right foot problems.  In particular, reference was made to a October 2005 pension examination in which right foot soft tissue contusion with plantar fasciitis was diagnosed.  It was noted that the Veteran could walk a mile if he needed to.  A July 2003 treatment note showed that the Veteran was seen for right foot pain and it was noted that there was marked tenderness along the arch and was provided with arch supports.  No discussion of plantar fasciitis occurred.  

The Veteran was provided with a VA examination in October 2005.  The Veteran stated that his right foot had increased soreness when, bending, twisting, or repetitive standing or jogging.  He used no canes, crutches, or assistive devices.  He has had no treatment for his foot.  He wears no orthotics and he has had no problems wearing any shoes over-the-counter.  The examiner stated that there was no swelling, deformity, or discoloration.  He had bilateral range of motion for plantar flexion of 45 degrees actively and passively.  For dorsiflexion he had 12 degrees on the right limited by mild ache and 22 degrees on the left.  He had 5/5 strength for dorsiflexion, plantar flexion, inversion, eversion, talar tilt, and anterior drawer.  There was no instability noted.  The examiner also stated that the Veteran had mild pain to the plantar surface consistent with the plantar fasciitis on the right foot.  The examiner diagnosed the veteran with right foot plantar fasciitis.

The Veteran was provided with an additional VA examination in August 2008.  The Veteran reported right foot pain on a daily basis and that the pain was located on the dorsum over the third metatarsal proximally.  He denied arch pain, heel pain, or Achilles pain.  He reported increased pain with repetitive movement and could only walk less than one mile.  The VA examiner indicated that the veteran s right foot showed no evidence of swelling or erythema.  There was no pain to generalized manipulation, but there was focal pain at the proximal third metatarsal.  The plantar planes were not painful to palpation.  There was no evidence of excess callus formation.  The diagnosis given was plantar fasciitis with chronic metatarsalgia.  X-rays noted early degenerative changes of the right foot.

The Veteran was provided with an additional VA examination in May 2010.  The examiner noted service treatment records where the Veteran was seen after a sprained foot in 1987and x-rays were felt to be normal.  The Veteran stated that he initially injured his foot in military service in 1975.  He reports the skin was torn
open and bruised on the lateral aspect of the right foot just proximal to
the middle phalangeal joint of the fifth toe.  The Veteran further stated that it
seemed to settle down after that and he did not have too much of a problem
until 1987.  He indicate that this was the source of all of the problems he was currently having with his right foot.  The Veteran indicated that he had no treatment for the right foot in service, but that he experienced swelling.  The Veteran reported that he has had problems constantly since that time with sharp shooting pains through the top of his foot when standing and walking.  He reported that he had this pain when walking each and every time.  He stated that when he had a spell of this sharp shooting pain through his foot, it may last for four to five days.  The Veteran  reported the use of a cane because his foot would give way and cause him to fall two to three times a month.  The Veteran reports that his foot still swells when he drives or rides in a car long distance.  The Veteran indicated that he did not seek treatment at the VA Medical Center for his foot, but rather received treatment from private providers.  

The examiner provided objective testing of the Veteran.  On sitting and standing the Veteran was noted to have a very normal-appearing foot with no deviations of the foot in any direction.  There was no varus or valgus deformity of the calcaneus, hindfoot, or in any direction. The Veteran did not have any discoloration of the foot.  There were no skin abnormalities and no scar about the dorsum of the foot
at all.  There was no swelling of the foot relative to the other foot.  There was
no tenderness about the foot in any direction.  There was no major tenderness
about the foot.  The Veteran complained about a little bit of discomfort over
the fifth metatarsal area dorsally.  It was noted there were no cock-up toes
present.  There were no bunions present.  There were no ulcers or any other
structure and there were no calluses on the bottom of the foot.  The Veteran
had what appears to be good circulation of the toes.  The Veteran had a good arch to the foot.  The Veteran was noted to be standing with a normal plantigrade foot with no deviation from this position .  He had a good arch when standing and was able to
get up on his toes.  X-rays were shown to be totally normal.  The examiner concluded that "the condition of the right foot is felt to be that of a normal foot with no detectable diagnosable conditions."  None of the Veteran's subjective symptoms were able to be substantiated by objective findings.

The Veteran was provided with an additional VA examination in November 2012.  At this examination, the examiner confirmed the prior diagnosis of plantar fasciitis as it occurred in 1975.  The Veteran related that he injured his right foot in 1975 in service and indicated that he had pain over what appeared to be the fourth and fifth metatarsals.  The Veteran also stated that he re-injured the right foot in 1987 and it resulted in swelling.  The Veteran complained of current symptoms that included pain in the right foot, particularly when walking.  He also stated that it has resulted in falls.  The Veteran indicated that his right foot pain flares up two to three times per week and limits his ability to stand and walk.  The examiner reviewed a MRI of the Veteran's right foot from April 2010 and noted that it showed no abnormality or evidence of plantar fasciitis.  The examiner opined that the Veteran was not currently displaying any symptoms related to plantar fasciitis and explained that such condition can sometimes wax and wane naturally.  The examiner found that, rather, the Veteran's symptoms of right foot pain were due to a different, but unspecified condition.  In support, it was provided that the Veteran's symptoms were not typical of plantar fasciitis pain given the location of the complaints, the physical findings, and the normal MRI when foot pain was actually present.

Analysis

The Board finds that the Veteran is not entitled to a compensable evaluation at any point during the relevant appeals period for his service-connected right foot plantar fasciitis.  The Veteran's service treatment records, VA outpatient treatment records, SSA records, and private treatment records do not show that the Veteran's right foot plantar fasciitis caused  more than mild pain, mild loss of motion, or any moderate symptoms at any time during the appeals period.  In fact, there was no discussion of plantar fasciitis specifically in these treatment records.  Rather, there were discussions of pain related to degenerative changes, metatarsal pain, tendonitis, and an earlier trauma.  Additionally, and more specifically, the Veteran's private treatment records from Dr. M. S. and Dr. M. M., to which he alluded at the June 2011 Board hearing, show that he received platelet therapy for an unrelated right foot condition.  It was noted that this condition, which affected the fourth and fifth metatarsals and resulted in residual extensor tendonitis, was attributable to an earlier trauma, with no discussion of any kind of relationship to plantar fasciitis.   It is noted that the Board has referred the issue of this unrelated right foot condition to the RO for consideration of service connection.  

The Board also finds that the Veteran's VA examinations show that this condition was no more than mild at its worst presentation.  At the Veteran's 2010 and 2012 VA examinations, the examiners were unable to identify any symptoms related to plantar fasciitis.  Rather, any foot symptoms of which the Veteran claimed were attributed to a non service-connected foot condition.  The Veteran's 2008 VA examination, although showing objective evidence of pain and a diagnosis of plantar fasciitis, found that the pain was not over the plantar area, but rather the third metatarsal.  As such, it appears that the Veteran's pain was unrelated to his plantar fasciitis.  Last, at the Veteran's 2005 VA examination, the examiner found evidence of mild pain, limitation of motion of dorsiflexion related to mild pain, and a diagnosis of plantar fasciitis.  These symptoms were found to be related to the Veteran's plantar fasciitis.  It is noted that the Veteran's plantar flexion, which would be most affected by his plantar fasciitis had a full range of motion with no pain and, although there was a loss of motion in dorsiflexion, it was merely 8 degrees or a little less than half of full range lost and such loss was only due to mild pain.  As such, the Board finds that the overall severity of the Veteran's plantar fasciitis at the 2005 VA examination was mild based upon these symptoms.  However, this mild presentation does not rise to the level of a compensable evaluation as contemplated by the rating schedule.  

Additionally, the Board notes that this mild degree of symptoms associated with the Veteran's plantar fasciitis in 2005 was the worst severity shown in the medical evidence of record, as the Veteran's symptoms appeared to improve until no traces of symptoms of the disability were present in the latter two VA examinations or treatment records during that time period.

All of this evidence persuasively suggests that, during the appeals period, the Veteran's service-connected right foot plantar fasciitis was manifested by a condition in which he does not have symptoms attributable to plantar fasciitis that are of a moderate severity or greater, as he only had mild pain and slight limitation of motion caused by mild pain.  Because the Veteran's condition has not shown any attributable moderate or greater symptoms at any point during the appeals period, only a noncompensable evaluation is warranted.

The Board finds that the Veteran has provided competent and credible testimony regarding his symptoms of pain, as he is competent to testify regarding pain, as it is a symptom capable of first-hand observation, and he is credible, because such symptoms have remained consistent throughout the record and supported by the medical record.  Although the Veteran has presented competent and credible testimony regarding his symptoms, to include pain that interferes with walking and standing as well as causing falls and requiring the use of a cane, the Board finds that the medical evidence of record appears to indicate that his more severe foot symptoms are attributable to a separate right foot condition and not the service-connected plantar fasciitis.  Symptoms attributable to plantar fasciitis appear to be at most mild or slight in degree.  Diagnostic studies, including MRI and X-ray studies, fail to show moderate impairment of right foot plantar fasciitis.  Additionally, physical examinations have also failed to show moderate impairment from plantar fasciitis.  The Veteran's strength has been full at 5/5 and associated objective findings have been minimal.  Moreover, there is no objective or persuasive evidence that pain, weakness or any flare-ups, etc., would warrant a compensable rating.  In this regard, the Board notes that as it pertains to any associated limited motion such is not found to be moderate.  (See DC 5271).

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected right foot plantar fasciitis.  The record evidence shows that those manifestations (pain or a condition in which moderate or worse symptoms are manifested) are not present during the applicable time period.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected right foot plantar fasciitis.  There have also not been any reports of hospitalization or excessive absence from work due to this condition.  Therefore, the Veteran's current rating appropriately contemplates the scope of his symptoms and referral for extraschedular consideration is not warranted.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's right foot plantar fasciitis at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).  See also Fenderson, 12 Vet. App. at 119.


ORDER

Entitlement to an initial compensable evaluation for right foot plantar fasciitis is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


